
	

113 HR 636 IH: To prohibit Members of Congress from receiving any automatic pay adjustments through the end of the One Hundred Thirteenth Congress.
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 636
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. Connolly (for
			 himself, Mr. Cummings,
			 Ms. Norton,
			 Mr. Conyers,
			 Ms. Hahn, Mr. Andrews, Mr.
			 Price of North Carolina, Mr.
			 Perlmutter, Mr. Cicilline,
			 Mr. Van Hollen,
			 Mr. Bera of California,
			 Mr. Israel,
			 Ms. Tsongas,
			 Mr. Thompson of California,
			 Ms. Gabbard,
			 Mr. DeFazio,
			 Mr. Loebsack,
			 Mr. Owens,
			 Mr. Ben Ray Luján of New Mexico,
			 Mrs. Kirkpatrick,
			 Mr. Moran,
			 Mr. Lynch,
			 Ms. Edwards,
			 Ms. Schwartz,
			 Ms. Shea-Porter,
			 Mrs. Carolyn B. Maloney of New York,
			 Mrs. Capps,
			 Ms. Bonamici,
			 Mr. Kildee,
			 Ms. Pingree of Maine,
			 Mr. Rahall,
			 Mrs. Bustos,
			 Ms. Esty, Ms. Kuster, Mrs.
			 McCarthy of New York, Mr.
			 Ruppersberger, and Mr. Peters of
			 California) introduced the following bill; which was referred to
			 the Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit Members of Congress from receiving any
		  automatic pay adjustments through the end of the One Hundred Thirteenth
		  Congress.
	
	
		1.Prohibiting cost of living
			 adjustments in pay for members of congress through one hundred thirteenth
			 congressNotwithstanding any
			 other provision of law, no adjustment shall be made under section 601(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of
			 living adjustments for Members of Congress) during any pay period occurring
			 during the One Hundred Thirteenth Congress.
		
